The defendant’s petition for certification for appeal from the Appellate Court, 52 Conn. App. 85 (AC 17107), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that no evidentiary hearing was necessary regarding whether the defendant had violated the sequestration order?
“2. Did the Appellate Court properly conclude that the sequestration order had been violated?
“3. If the answer to either question one or question two is no, was the error of the trial court harmless?”